Case 8:21-cv-00021-CEH-CPT Document 36 Filed 03/23/21 Page 1 of 20 PageID 382




               UNITED STATES DISTRICT COURT
                MIDDLE DISTRICT OF FLORIDA
                   TAMPA DIVISION

TERESA M. GAFFNEY, Individually;
SARAH K. SUSSMAN, Individually;
SARAH K. SUSSMAN, as Trustee of the Sussman Family Trust,
Plaintiffs,
                              Case No.: 8:21-cv-00021-SDM-CPT

v.

CHIEF JUDGE RONALD FICARROTTA,
In his individual capacity and in his official capacity;
JUDGE PAUL HUEY,
in his individual capacity and
in his official capacity,
Judge Rex Barbas,
in his individual capacity and
in his official capacity,
Judge Caroline Tesche Arkin,
in her individual capacity and
in her official capacity,
Hillsborough County, a Municipal Entity,
And the State of Florida, Dept of Fin. Services,
Division of Risk Management;
Defendants.
_______________________________________________________________/

         RESPONSE IN OPPOSITION TO DEFENDANTS MOTION TO
         DISMISS.

COMES NOW, Teresa M. Gaffney, Individually, Sarah K. Sussman, Individually

and Sarah K. Sussman, as trustee of the Sussman Family Trust, (hereinafter

referenced as the “Plaintiffs”), by and through their undersigned counsel, and, (1)

                                          1
  Case 8:21-cv-00021-CEH-CPT Document 36 Filed 03/23/21 Page 2 of 20 PageID 383




   file this, their opposition to the Rule 12(b)(6) motion filed on behalf of the

   Defendants and (2) request that this Court deny the Rule 12(b)(6) Motion filed on

   behalf of the Defendants.

   Contrary to the assertions of the Defendants in their Rule 12(b)(6) motion, the

   Plaintiffs have filed a well pled complaint which provides more than adequate

   factual substantiation for the several causes of action set forth in the complaint.

   The adequacy of the Plaintiffs complaint conforms to the standards set forth in

   Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949 (2009). “A claim has facial plausibility

   when the plaintiff pleads factual content that allows the court to draw the

   reasonable inference that the defendant is liable for the misconduct alleged.”

   Iqbal, supra. When considering a motion to dismiss, the Court must accept all of

   the Plaintiffs’ allegations as true in determining whether a plaintiff has stated a

   claim for which relief can be granted. Hishon v. King & Spaulding, 467 U.S. 69, 73

   (1984).

   The motion to dismiss lacks specificity and is an ad hominem attack on the

   Plaintiffs. The Defendants enumerate four points which they allege warrants

   dismissal with prejudice. These points of argument appear at page 2 of the

   Omnibus Motion filed by the Defendants and are, in summary, as follows:

(1) Lack of subject matter jurisdiction on the part of this Court as to the Plaintiffs:

   Rooker-Feldman Doctrine; Younger Doctrine;


                                               2
  Case 8:21-cv-00021-CEH-CPT Document 36 Filed 03/23/21 Page 3 of 20 PageID 384




(2) The named Defendant Judges are entitled to absolute judicial immunity;

(3) The named Defendant Judges are entitled to Eleventh Amendment Immunity;

(4) Application of Twombly-Iqbal plausibility standard.

   The response of Plaintiffs, follows:

                I.    Subject matter jurisdiction on the part of this Court is not
                      thwarted by the application of the Rooker-Feldman Doctrine
                      or the Younger Doctrine.

      I A. Younger Doctrine.

   The first point set forth by Defendants is the matter of the existence of subject

   matter jurisdiction in this Court. It appears, from the wording of this point in the

   motion filed by Defendants, that the lack of subject matter jurisdiction is directly

   related to considerations inherent in the Younger Doctrine and the Rooker-

   Feldman Doctrine.

   In Sprint Communications, Inc., Jacobs, 134 S. Ct 584 (2013), a case arising in the

   Eighth Circuit, the U.S. Supreme Court emphasized that federal courts may abstain

   from hearing a matter in only three categories of cases. Abstention is appropriate in

   cases involving “state criminal proceedings, civil enforcement proceedings and

   civil proceedings involving certain orders that are uniquely in furtherance of the

   state courts’ ability to perform their judicial functions”.

   In Sprint, supra, the U.S. Supreme Court, in a strongly worded decision explained

   that federal courts have a virtually unflagging obligation to hear cases within their


                                              3
Case 8:21-cv-00021-CEH-CPT Document 36 Filed 03/23/21 Page 4 of 20 PageID 385




jurisdiction. The unanimous ruling emphasizes that abstention pursuant to Younger

v. Harris, 401 U.S. 37 (1971) is not appropriate merely because a state court is

considering a case involving the same subject matter.

The Supreme Court concluded that none of the exceptions applied to the Sprint

case. The Supreme Court noted that the proceedings were not criminal and did not

impact on the Iowa state court’s ability to perform its functions. The lower courts

erred in applying the Younger Doctrine.

In the view of the Supreme Court, the Eighth Circuit attached too much importance

to the three factors discussed in Middlesex County Ethics Comm. V. Garden State

Bar Ass’n, 457 U.S.423 (1982). The Supreme Court explained that these factors are

not dispositive. Laura J. McLaughlin, Chesterfield, Missouri, cochair of the ABA

section of Litigation’s Commercial & Business Litigation Committee noted that

the Supreme Court has made a “really strong statement” that federal courts may

avail themselves of the Younger Doctrine only in exceptional circumstances.

According to Stephen J. Siegel, Chicago, Illinois, cochair of the Section of

Litigation’s Commercial & Business Litigation Committee, the Supreme Court has

now taken steps to prevent an open-ended standard from being applied to

abstention.

The three factors set forth by the Supreme Court in Sprint, supra, are manifestly

not present in the instant claim put forth by the Plaintiffs. The claim(s) set forth in


                                           4
Case 8:21-cv-00021-CEH-CPT Document 36 Filed 03/23/21 Page 5 of 20 PageID 386




the Plaintiffs complaint are not subject to state court criminal adjudication; are not

civil enforcement proceedings and are not civil proceedings involving certain

orders that are uniquely in furtherance of the state courts’ ability to perform their

judicial functions. The Younger Doctrine is inapplicable under the reasoning in

Sprint, supra, and the facts set forth in the complaint filed by Plaintiffs in this

matter and in this opposition to the Rule 12(b)(6) motion filed by the Defendants.

I B. Rooker-Feldman Doctrine.

The Foundation of the Rooker-Feldman doctrine rests on two United States

Supreme Court cases: Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923) and,

decided sixty years later, D.C. Court of Appeals v. Feldman, 460 U.S. 462 (1983).

More recently, the Supreme Court concluded that the lower federal courts had been

applying Rooker-Feldman too broadly. In Exxon Mobil v. Saudi Basic Industries

Corp., 544 U.S. 280 (2005), the Supreme Court clarified that Rooker-Feldman bars

only that class of cases in which federal litigants seek reversal of state court

decisions.

The Eleventh Circuit, following Exxon Mobil. supra, has recognized the limited

scope of the Rooker-Feldman doctrine as it has been described by the Supreme

Court. The Eleventh Circuit has since declined to apply tests, previously employed

prior to Exxon Mobil, supra. The Eleventh Circuit has hewn closely to the




                                            5
Case 8:21-cv-00021-CEH-CPT Document 36 Filed 03/23/21 Page 6 of 20 PageID 387




language of Exxon Mobil, supra. See, Nicholson v. Shafe, 558 F.3d 1266, 1274

(11th Cir. 2009).

The Eleventh Circuit has, in its Rooker-Feldman analysis, continued to consider

whether a claim was either (1) actually adjudicated by a state court or (2) was

inextricably intertwined with a state court judgment when there was no reasonable

opportunity to rise that particular claim during the relevant state court proceeding.

See, Casale v. Tillman, 558 F.3d 1258, 1260 (11th Cir. 2009); Powell v. Powell, 80

F.3d 464, 467 (11th Cir. 1996).

Rooker-Feldman cannot apply to the case at hand. The claims asserted by the

Plaintiffs, in the case at hand are independent to the state court matter; the state

court matter is not concluded. Temporality forecloses the applicability of the

Rooker-Feldman doctrine.

As noted above, the state court matter is ongoing. Indeed, the state trial court, by

way of Defendant Judge Tesche Arkin, continues to issue orders relative to the

state court action which orders have been issued prior and subsequent to the filing

of the instant action.

Moreover, as a threshold matter, the Rooker-Feldman doctrine does not preclude

this Court from exercising jurisdiction over the instant matter. The Rooker-

Feldman doctrine only applies where the state court action has ended. As noted,

supra, the state court action is ongoing; it has not ended. (See, Judge Williamsons’


                                           6
Case 8:21-cv-00021-CEH-CPT Document 36 Filed 03/23/21 Page 7 of 20 PageID 388




Findings of Fact and Conclusions of Law, In re: Namal Enterprises, LLC., Case

No.: 8:16-bk-07190-MGW).

Prior in time to the limitation doctrine expressed in Exxon Mobil, supra, the

Eleventh Circuit recognized that Rooker-Feldman is not a bar to jurisdiction where

an issue did not figure, and could not reasonably have figured, in the state court’s

decision. Wood v. Orange City, 715 F.2d 1543, 1547 (11th Cir, 1983). The claims

raised by the Plaintiffs in the instant action are not inextricably intertwined in that

the nature of the claims asserted by the plaintiffs reveals that such claims present

distinct issue. The essence of the state court action is distinct from the instant

action and the state court action is on-going; it is not concluded.

It is not the factual background of a case but the judgment rendered---that is, the

legal and factual issues decided in the state court and at issue in the federal court---

that must be under direct attack for Rooker-Feldman to bar consideration.

(N.B., the parties, i.e., Plaintiffs and Defendants are different, and the state court

matter is not concluded.).

Finding a claim to be barred by Rooker-Feldman requires that it amount to a direct

attack on the underlying state court decision. A challenge can be contextually

similar to an issue adjudicated in state court without activating Rooker-Feldman.

Feldman, supra, itself recognizes the distinction. In a challenge to the District of

Columbia’s bar admission requirements, Federal District Courts lacked subject


                                            7
Case 8:21-cv-00021-CEH-CPT Document 36 Filed 03/23/21 Page 8 of 20 PageID 389




matter jurisdiction to review particular adjudication of individual applications for

bar admissions. Feldman, 460 U.S. at 482. However, the Federal District Courts

did have jurisdiction to examine general constitutional challenges to the validity of

the bar admissions scheme. The Eleventh Circuit has held that Rooker-Feldman

does not bar challenges to general rules and procedures.

As noted by the Eleventh Circuit, the contextual similarity of a plaintiff’s federal

claim to the prior state decision cannot suffice to bring the claim within the ambit

of Rooker-Feldman. See, Target Media Partners ED Leader v. Specialty Market

Corporation, Case No.: 16-10141 (11th Circuit 2016).

The Seventh Circuit, in a pre-Exxon Mobil approach, has suggested that Federal

Courts must closely examine section 1983 complaints to determine whether it is

the underlying procedure that is challenged as unconstitutional. Gerry v. Geils, 82

F. 3d 1362, 1365 (7th Cir. 1996).

The Third Circuit in a recent section 1983 case seeking declaratory and injunctive

relief against various defendants, including state court judges, alleging violations

of the Fourteenth Amendment found Rooker-Feldman inapplicable. The Third

Circuit pointed out that the plaintiffs did not challenge state court judgments but

the underlying policy that governed them. Allen v. DeBello, 2017 WL 2766365 (3rd

Circuit 2017).

            II.    The named Defendant Judges are not entitled to the benefits
                   of judicial immunity.
                                          8
Case 8:21-cv-00021-CEH-CPT Document 36 Filed 03/23/21 Page 9 of 20 PageID 390




Judicial immunity was first recognized by the U.S. Supreme Court in Randall v.

Brigham, 74 U.S. (7 Wall) 523, 19 L.Ed.285 (1868). Clarification attendant by the

Supreme Court’s revisiting the concept of judicial immunity continued in Bradley

v. Fisher, 80 U.S. (13 Wall) 335, 20 L. Ed. 646 (1871). In Stump v. Sparkman, 435

U.S. 349 (1978) the Court once again revisited the concept of judicial immunity as

it relates to 42 U.S.C. 1983.

The Supreme Court ruled, in Sparkman, supra, that the Judge was immune in that

his actions represented a function normally utilized by a judge. Non-Judicial acts

are not immune. There is no judicial immunity when there is the clear absence of

all jurisdiction. Stump v. Sparkman, supra 435 U.S. 349 (1978).

In Davis v. Burris, 51 Ariz. 220, 75 P.2d 689 (1938), The Arizona court stated that

a judge must be acting within his jurisdiction as to the subject matter and person, to

be entitled to immunity from civil actions for his acts.

The Defendant Judges have been subjected to suit in their individual capacity for

acts enumerated in the Plaintiffs complaint. Some of the acts enumerated by

Plaintiffs are administrative in nature, (when not labeled as non-judicial acts). and

not subject to the benefits of judicial immunity. Moreover, Defendant Judge,

Ficarrotta, by and through his counsel, has stipulated in his Rule 12(b)(6) motion

that Judge Ficarrotta acted in his administrative capacity as set forth in the


                                           9
Case 8:21-cv-00021-CEH-CPT Document 36 Filed 03/23/21 Page 10 of 20 PageID 391




 respective causes of action directed at the Defendant Judges. ( See, Forrester v.

 White, 484 U.S. 219 (1988)). Defendant Judge Barbas assigned cases of the

 Plaintiff directly to Judge Tesche Arkin; an administrative act. It is the

 responsibility of the Clerk of the Court to assign cases, therefore not a judicial act.

 There is no judicial immunity for administrative acts.

 Administrative capacity torts by a judge do not involve the performance of the

 function of resolving disputes between parties, or of authoritatively adjudicating

 private rights. See, Forrester v. White, 484 U.S. 219 (1988); Atkinson-Baker &

 Assoc. v. Koits, 7 F.3d 1452 at 1454 (9th Cir, 1993).

 In examining entitlement to immunity, the U.S. Supreme Court focuses upon the

 nature of the act: is the act ordinarily performed by a Judge? If the answer is in the

 negative then such acts are no more than the act of a private citizen, pretending to

 have judicial power which does not exist at all.

 In Clinton v. Jones, 117 S. Ct. 1636 (1997), Justice John Paul Stevens stated that

 the reasoning contained in the 9-0 opinion, “…. provides no support for an

 immunity for unofficial conduct.” (N.B. Justice Stephen G. Breyer, while agreeing

 with the outcome of the case, did not sign the majority opinion).

 Clinton v. Jones, supra, upheld the January 1996 opinion of Judge Pasco M.

 Bowman of the United States Court of Appeals for the Eighth Circuit who

 characterized the President’s argument as a request to be put beyond the reaches of


                                            10
Case 8:21-cv-00021-CEH-CPT Document 36 Filed 03/23/21 Page 11 of 20 PageID 392




 the law. Judge Pasco Bowman stated that: “We start with the truism that the

 Constitution did not create a monarchy.”

 The U.S. Supreme Court has stated that there is no immunity for unofficial acts;

 non-judicial acts. That is consistent with the cases cited above.

 In the instant case, the Defendant Judge Huey demanded sexual favors from the

 Plaintiff. The demand for sexual favors occurred in a non-judicial setting; Judge

 Huey was a reference for an applicant. The demand for sexual favors occurred in a

 telephone conversation. There are witnesses to this conversation. Certainly, this is

 a non-judicial act and therefore, there is no judicial immunity. The Defendants

 assert, through their counsel, no defense, other than the assertion of talismatic

 judicial immunity, and a continuation of the ad hominem attacks on the Plaintiff.

 Contrary to the argument of the Defendants, there is no judicial immunity for a

 non-judicial act. (Clinton v. Jones, supra). The conduct of sexual harassment

 engaged in here was at all times a non-judicial act. Further, Defendant Judge

 Barbas attempted to influence, defame and vilify the Plaintiffs at an Inns of Court

 meeting which was observed by a witness. The Defendant Judge Barbas is not

 protected by judicial immunity in that these acts: (1) took place outside the

 courtroom; (2) were not a part of a judicial proceeding and, (3) are not acts

 normally performed by a judge. Harris v, Harvey, 605 F.2d 330, (7th Cir, 1979).

 Further, the Defendant Judge Barbas acted in the clear absence of all jurisdiction


                                            11
Case 8:21-cv-00021-CEH-CPT Document 36 Filed 03/23/21 Page 12 of 20 PageID 393




 when he attempted to influence the outcome of an appeal at the Second District

 Court of Appeal. (Bradley v. Fischer, 80 U.S. 335 (1872))( Thus, if a probate

 court, invested only with authority over wills and the settlement of estates of

 deceased persons, should proceed to try parties for public offenses, jurisdiction

 over the subject of offenses being entirely wanting in the court, and this being

 necessarily known to its judge, his commission would afford no protection to him

 in the exercise of the usurped authority.) Defendant Judge Barbas has no

 jurisdiction over matters/cases/appeals pending before the Second District Court of

 Appeal. He attempted to influence a sitting Appellate Court Judge on the Second

 District Court of Appeal at an Inns of Court Board Meeting in the presence of an

 independent third party thus acting in the clear absence of all jurisdiction.

 Therefore, judicial immunity would not apply to Defendant Judge Barbas. See

 Bradley at 352.

 Counsel for the Defendants, in the 12(b)(6) motion admits, that the conduct

 engaged in by the Defendant Judge Ficarrotta was administrative. This conduct of

 Defendant Judge Barbas, i.e., the importuning of an Appellate Court judge, takes

 the conduct complained of in this complaint into the realm of unofficial acts within

 the ambit of Forrester, supra, Harris, supra, Barrett v. Harrington, 130 F.3d 246

 (6th Cir. 1997) and Bradley. The Defendant Tesche Arkin admitted that she

 knowingly acted in the absence of all jurisdiction in that she did not have


                                           12
Case 8:21-cv-00021-CEH-CPT Document 36 Filed 03/23/21 Page 13 of 20 PageID 394




 jurisdiction as to the subject matter in that the pleadings never properly invoked the

 power of the court. Lovett v. Lovett, 112 So. 768 (1927), The case, as pointed out

 by Judge Tesche Arkin, is/was meritless and in the words of Judge Tesche Arkin,

 was “Dead on Arrival”. Acting in the clear absence of all jurisdiction vitiates

 judicial immunity. A judge will be subject to liability when the judge has acted in

 the clear absence of all jurisdiction. (See, Sparkman, supra). Further, Defendant

 Judge Tesche Arkin, Defendant Judge Barbas and Defendant Judge Ficarrotta

 have no judicial immunity for their participation in the cover up of the extortionate

 sexual demands made by Judge Huey as to the Plaintiff. See generally, Starnes v.

 Butler County, Case No. 18-3271 (3rd Cir., April 22, 2020)(Judge does not have

 immunity for alleged sexual harassment.)

 N.B. The Defendant Judges all knowingly acted in the clear absence of jurisdiction

 and are subject to liability. (See, Sparkman, supra.)

 Certain acts perpetrated by a judge or judges were addressed, in dicta, by Justice

 Sotomayor. During oral argument in Trump v. Vance, SC Case No.:19-635 (May

 12, 2020), as to whether or not then President Donald J. Trump was entitled to

 temporary presidential immunity vis-à-vis Manhattan District Attorney Cyrus

 Vance’s request for financial records, Justice Sotomayor noted, “….I find it odd

 that you want us to rule that there is essentially an absolute immunity from

 investigative powers…and that we would permit a civil damages case by a private


                                           13
Case 8:21-cv-00021-CEH-CPT Document 36 Filed 03/23/21 Page 14 of 20 PageID 395




 litigant, which we did in Clinton.” Justice Sotomayor then got to the heart of her

 argument:

 “We only give judicial officers and congressional officers immunity for acts within

 their official capacity. If they don’t—if judges sexually harass someone, we’ve said

 that’s not within judicial functions. They can be sued.”

 The allegations set forth in the complaint specifically convey the pernicious sexual

 demand directed at the Plaintiff by the Defendant Judge Huey. The cover-up of the

 sexual harassment of Defendant Judge Huey by Defendant Judge Barbas,

 Defendant Judge Tesche Arkin and Defendant Judge Ficarrotta; are all non-judicial

 acts. Non-judicial acts directed by the Defendant Judge Barbas would include his

 importuning of Second District Court of Appeal Judge Salario and demanding that

 Appellate Court Judge Salario rule against the then Appellant Gaffney on an

 appeal pending before the Second DCA and originating in Defendant Judge

 Barbas’s court. The acts set forth in the complaint are susceptible to

 documentation by the witnesses’ present. Additionally, Defendant Judge Barbas

 stated that he consulted with other judges as to matters before him as to the

 Appellants, now Plaintiffs. This conduct is treated in Harris v. Harvey, 605 F.2d

 330 (7th Cir. 1979). As for Defendant Judge Huey, the acts complained of occurred

 in a telephone conversation with the Defendant Judge Huey and Plaintiff. Such acts

 were non-judicial in that the Defendant Judge Huey was not involved at that time


                                          14
Case 8:21-cv-00021-CEH-CPT Document 36 Filed 03/23/21 Page 15 of 20 PageID 396




 with the litigation to which the Plaintiff was subjected. There are credible

 witnesses to these acts. The Counsel for the Defendants has elected to engage in ad

 hominem attacks on the Plaintiff without regard to the evidence referenced in the

 complaint. See, Barrett v. Harrington, 130 F.3d 246 (6th Cir. 1997); Clinton v.

 Jones, 117 S. Ct. 1636 (1997).

 In Esensoy v. McMillan, No.: 06-12580, 2007 U.S.App. LEXIS 2085 at *4 n.5 (11th

 Cir 31 January 2007), the 11th Circuit noted expressly that judicial immunity as

 applied to section 1983 actions does not expressly bar a request for declarative

 relief. "State judges are not immune from declaratory relief in a section 1983

 action." Wells v. Miller, 652 F. App'x 874, 875 (11th Cir. 2016).

             III.   The named Defendant Judges, individually and collectively,
                    are subject to civil action, and are not entitled to Eleventh
                    Amendment Immunity.


 The causes of action asserted as to the defendant Judges in the complaint filed by

 the Plaintiffs are filed as to the individual Judges in their individual capacity for

 the commission of acts not protected by theory of judicial immunity. As

 demonstrated above the concept of judicial immunity has been pared down to a

 concept compatible with a democracy.

 To the extent that the judicial defendants are to be held accountable for their

 transgressions the Eleventh Amendment Immunity does not obtain. Eleventh

 Amendment Immunity extends to a state official in his/her official capacity if the
                                            15
Case 8:21-cv-00021-CEH-CPT Document 36 Filed 03/23/21 Page 16 of 20 PageID 397




 state is the real, substantive party in interest. That is patently not the case in the

 instant action. [See, Walker v. Coffin, No. 3-20-cv-826-J-32PDB (U.S. D.C., M.D.

 Fla., FMY Div, 15 September 2020); See also, Cross v. State of Alabama, 49 F. 3d

 1490, 1502 (11th Cir. 1995)]. Defendants Judges are named individually.

 The fact that the Defendants are being sued in their individual capacity render the

 Eleventh Amendment argument inapplicable under the facts set forth in the

 pleading. In Will v. Michigan Department of State Police, 491 U.S. 58 (1989), the

 Supreme Court ruled that a state official sued in an official capacity is a “suable”

 person when sued for prospective relief. Further, in Hafer v. Melo,502 U.S.

 21(1991), the Court held that a state official sued for damages in her personal

 capacity is a “suable” § 1983 person. The Eleventh Amendment does not bar

 claims brought against state officials in their individual capacities. Hafer at 27–28.

 The Eleventh Amendment is inapplicable.

              IV.    Application of Twombly-Iqbal plausibility standard is not
                     appropriate.


 Rule 8(a)(2) of the Federal Rules of Civil Procedure requires, “a short and plain

 statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P.

 8(a)(2). The Supreme Court has held that, “[w]hile a complaint attacked by a Rule

 12(b)(6) motion to dismiss does not need detailed factual allegations, a Plaintiff’s

 obligation to provide the grounds of his/her entitlement to relief requires more than


                                             16
Case 8:21-cv-00021-CEH-CPT Document 36 Filed 03/23/21 Page 17 of 20 PageID 398




 labels and conclusions; a formulaic recitation of the elements of a cause of action

 will not do. Factual allegations must be enough to raise a right to relief above the

 speculative level.” Bell Atlantic v. Twombly, 550 U.S. 544, 555 (2007).

 “To survive a motion to dismiss, a complaint must contain sufficient factual

 matter, accepted as true, to state a claim to relief that is plausible on its face.”

 Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949 (2009). “A claim has facial plausibility

 when the Plaintiff pleads factual content that allows the court to draw the

 reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal,

 supra. Thus, “only a complaint that states a plausible claim for relief survives a

 motion to dismiss.” Iqbal, supra, at 1950. When considering a motion to dismiss,

 the Court must accept all of the Plaintiffs’ allegations as true in determining

 whether a plaintiff has stated a claim for which relief can be granted. Hishon v.

 King & Spaulding, 467 U.S. 69, 73 (1984).

 Contrary to the allegations set forth by the Defendants in their 12(b)(6) motion the

 Defendants are well aware that there are specific witnesses to the specific act(s)

 alleged by the Plaintiffs. The testimony to be offered by the witnesses has at all

 times been blocked by the actions of the Defendants. Further there has been

 testimony as to the ex parte communication(s) and such testimony was presented

 under oath. The allegations of the Defendants in their 12(b)(6) motion as to the




                                             17
Case 8:21-cv-00021-CEH-CPT Document 36 Filed 03/23/21 Page 18 of 20 PageID 399




 non-existence of corroborative witnesses, transcript, et cetera are unfounded, false

 and, known to the Defendants to be false.

 The Defendants’ Motion is not specific as to the alleged deficits as to the causes of

 action in the Amended Complaint. The Motion is just a series of attacks on the

 Plaintiffs, effectively calling the Plaintiffs liars and thieves, which is improper in a

 Motion to Dismiss. Attached as Exhibits and referenced in the Amended

 Complaint are affidavits from Non-Interested Third Parties, J. Kevin Carey, the

 personal attorney for John J. Gaffney, and Attorney Gilbert Singer, which refute

 the false allegations made by the Defendants in their Motion. All counts are plead

 with specificity and facts are given in great detail. In a Motion to Dismiss all facts

 must be taken as true. The Defendants are aware of the numerous documents,

 affidavits, witnesses, and transcripts which support the amended complaint.

 The Defendants have no judicial immunity. They acted in the clear absence of all

 jurisdiction, knowing that the case was, in their words, “dead on arrival”, meritless

 lacking subject matter jurisdiction. Acts performed by Defendant Judge Ficarrotta

 and Defendant Judge Barbas were administrative in nature; hence no judicial

 immunity. The sexual harassment by Defendant Judge Huey is a non-judicial act

 and therefore, there is no judicial immunity. The subsequent cover-up of the sexual

 harassment by Defendant Judge Ficarrotta, Defendant Judge Barbas and Defendant

 Judge Tesche Arkin is also a non-judicial act. The attempt to influence a sitting


                                            18
Case 8:21-cv-00021-CEH-CPT Document 36 Filed 03/23/21 Page 19 of 20 PageID 400




 Appellate Court Judge on the Second District Court of Appeal by Defendant Judge

 Barbas is a non-judicial act. There is no judicial immunity.

 WHEREFORE, The Plaintiffs, by and through undersigned counsel, respectfully

 request that this Court deny the Motion to Dismiss filed by the Defendants

 pursuant to Fed. R. Civ. P. 12(b)(6) and for such other and further relief as is just

 and reasonable.


 Respectfully submitted this 23rd day of March 2021.


 /s/Dov Sussman, Esq.
 Dov Sussman
 FBN 518920
 Counsel for the Plaintiffs
 P.O. Box 18112
 Tampa, Florida 33679
 Tel.: (813) 287-1159
 e-mail:dovsussman91@gmail.com

 James J. Macchitelli
 Illinois Bar Number 6208773
 1501 Perimeter Drive #400
 Schaumberg, Illinois 60173
 (847)-414-4532
 jimmymacclaw@gmail.com
 Admitted
 Pro Hac Vice

 Sheldon McMullen
 FBN: 0610674
 1501 S. Dale Mabry Hwy.
 Suite A-10
 Tampa, FL33629
                                           19
Case 8:21-cv-00021-CEH-CPT Document 36 Filed 03/23/21 Page 20 of 20 PageID 401




 (813) 992-2889
 sdm@sdmlawfirm.com

                         CERTIFICATE OF SERVICE

 We hereby certify that a true and correct copy of the above was provided to
 counsel for the Defendants via CM/ECF Filing this 23rd day of March 2021.


 /s/Dov Sussman, Esq.
 Dov Sussman
 FBN 518920
 Counsel for the Plaintiffs
 P.O. Box 18112
 Tampa, Florida 33679
 Tel.: (813) 287-1159
 e-mail:dovsussman91@gmail.com




                                        20
